Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 1 of 14 PageID #: 282




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

     TDC SPECIALTY INSURANCE                         )
     COMPANY,                                        )
                                                     )         Civil Action No. 3:19-CV-619-CHB
            Plaintiff,                               )
                                                     )
     v.                                              )     ORDER GRANTING MOTION TO
                                                     )              DISMISS
     MASONIC HOMES OF KENTUCKY,                      )
     INC.,                                           )

            Defendant.
                                        ***    ***       ***    ***
          This matter is before the Court on Defendant Masonic Homes of Kentucky, Inc.’s

(“Masonic Homes”) Motion to Dismiss [R. 8]. Plaintiff TDC Specialty Insurance Co. (“TDC”)

responded in opposition [R. 10], and Defendant replied [R. 11]. For the reasons discussed

below, the Court will grant Defendant’s Motion to Dismiss.

I.        Background

          On November 7, 2017, the estate of Ruba Deneen (a former resident at Masonic Homes’

facility) filed suit in Jefferson Circuit Court alleging that Masonic Homes was negligent and

caused Ms. Deneen’s wrongful death. [R. 1 ¶ 15] Masonic Homes gave notice to TDC (its

insurer) of Ms. Deneen’s potential claim one month earlier on October 2, 2017. [Id. at ¶ 14]

TDC alleges, however, that Masonic Homes was aware of Ms. Deneen’s claim as early as

February 2, 2017 [id. at ¶ 10] but did not disclose this fact on its March 6, 2017 application for

insurance coverage with TDC. [Id. at ¶ 16]

          On August 29, 2019, TDC brought this action against Masonic Homes. [R. 1] TDC seeks

a declaratory judgment that Masonic Homes’ failure to disclose Ms. Deneen’s claim (as well as

Masonic Homes’ prior knowledge and notice of the claim) bars coverage under the policy

                                                -1-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 2 of 14 PageID #: 283




between TDC and Masonic Homes. [Id. at ¶¶ 23–36] TDC also claims that it is entitled to a

money judgment for all defense costs it may have to pay in defending Masonic Homes in the

state court action. [Id. at ¶ 40] Masonic Homes clarifies that it rejected TDC’s proposal for a

defense under a reservation of rights, eliminating the possibility that TDC will incur defense

costs or expenses in the state court action. [R. 11-2 pp. 4, 7] Masonic Homes originally moved

to dismiss this action without prejudice so that a similar complaint could be filed in state court,

where the underlying tort action remains pending. [R. 8] Concurrent with filing its Motion to

Dismiss, Masonic Homes also sought leave to file a third-party complaint in Jefferson Circuit

Court against TDC in the ongoing state court litigation. [R. 8-1 pp. 6–7; R. 8-6 p. 3] On

November 12, 2019, the state court granted leave, allowing Masonic Homes’ third-party

complaint against TDC to proceed. [R. 11 p. 4; R. 11-3] The third-party complaint seeks to

recover damages against TDC for breach of contract, breach of common law duties (including

fiduciary obligations) to Masonic Homes, and for TDC’s “bad faith actions, outrageous conduct,

evil motives and reckless indifference” to Masonic Homes’ rights. [R. 8-1 p. 7; R. 8-6 pp. 5–10]

II.     Discussion

        A.      Colorado River Abstention

        TDC first argues that this is not merely an action for a declaratory judgment because

TDC also seeks a money judgment for defense costs. 1 TDC argues that this case must be

considered under the Colorado River abstention doctrine, which holds that district courts have a

“virtually unflagging obligation . . . to exercise the jurisdiction given them” unless there is

“parallel” litigation pending in state court and the proposed litigation in federal court would be



1
  Specifically, TDC requests “a declaration that Masonic Homes is obligated to reimburse TDCSI for all defense
costs it has paid or will pay in connection with the Deneen Claim, and a money judgment against Masonic Homes
in that amount.” [R. 1 p. 9 (emphasis added)]

                                                    -2-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 3 of 14 PageID #: 284




duplicative or unwise. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817

(1976). Although the Sixth Circuit has not decided whether the Court should analyze such a

complaint under Colorado River or the more discretionary Grand Trunk factors, 2 it has stated

that:

             When a plaintiff seeks relief in addition to a declaratory judgment, such as
             damages or injunctive relief, both of which a court must address, then the
             entire benefit derived from exercising discretion not to grant declaratory relief
             is frustrated, and a stay or dismissal would not save any judicial resources.

Adrian Energy Assocs. v. Michigan Pub. Serv. Comm’n, 481 F.3d 414, 422 (6th Cir. 2007) (first

emphasis added) (second emphasis in original). However, the Court is skeptical of TDC’s claim

for a money judgment for defense costs. After initially issuing a complete denial of coverage,

[R. 8-4], TDC later offered to defend Masonic Homes in the state court action under a

reservation of rights. [R. 8-5] However, Masonic Homes explicitly rejected TDC’s offer to

provide a defense in the underlying tort action. See [R. 11-2 pp. 4, 7 (rejecting TDC’s tender of a

defense)]. Masonic Homes’ rejection of TDC’s offer to defend appears to eliminate the

possibility that TDC will incur defense costs that Masonic Homes might be required to

reimburse. Since TDC apparently “has not paid a penny in the state court action” [R. 11 p. 2], it

is unclear to the Court how TDC’s separate “claim for coercive relief” [R. 10 p. 12] holds water.

        Furthermore, TDC does not cite a single case in which the “coercive” claim is merely one

for a money judgment for defense costs. 3 Accordingly, the Court will analyze this declaratory


2
  See, e.g., Principal Life Ins. Co. v. Doctors Vision Center I, PLLC, No. 5:12-CV-125-JHM-LLK, 2013 WL
1625132, at *3 (W.D. Ky. Apr. 15, 2013) (noting that the Sixth Circuit has “never spoken directly on the issue” and
that the Circuits take different approaches); Harding v. Apartment Inv. and Mgmt. Co., No. 3:10-CV-439-H, 2011
WL 211528, at *3 (W.D. Ky. Jan. 20, 2011) (discussing disagreement among the circuit courts and the absence of a
direct Sixth Circuit ruling on the issue).
3
  See Adrian, 481 F.3d at 415 (Plaintiff sought declaratory and injunctive relief); Harding, 2011 WL 211528, at *1
(Plaintiff sought “a declaration of rights, repayment of loaned funds, compensatory damages, punitive damages, and
attorneys’ fees for claims of unjust enrichment, equitable estoppel, fraud in the inducement, fraud with respect to
additional payments, and breach of fiduciary duties arising out of multiple business relationships”); VonRosenberg
v. Lawrence, 781 F.3d 731, 733 (4th Cir. 2015) (Plaintiff sought declaratory and injunctive relief for violations of

                                                       -3-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 4 of 14 PageID #: 285




judgment action under the familiar Grand Trunk factors, which on balance weigh against the

Court’s exercise of its jurisdiction.

         B.       Grand Trunk Factors

         The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading, may

declare the rights and other legal relations of any interested party seeking such declaration.” 28

U.S.C. § 2201(a) (emphasis added). The Act thus “confer[s] on federal courts unique and

substantial discretion in deciding whether to declare the rights of litigants.” Wilton v. Seven Falls

Co., 515 U.S. 277, 286 (1995). Generally, courts should only exercise this discretionary

jurisdiction when doing so would advance the interests of justice or preserve resources of the

parties. Grange Mut. Cas. Co. v. Safeco Ins. Co. of Am., 565 F. Supp. 2d 779, 785 (E.D. Ky.

2008) (citing Panhandle E. Pipe Line Co. v. Mich. Consol. Gas Co., 177 F.2d 942, 944 (6th Cir.

1949)) (other citations omitted).

         The Sixth Circuit’s Grand Trunk factors guide district courts when deciding whether to

exercise jurisdiction under Section 2201. These factors are:

         1.       Whether the declaratory action would settle the controversy;

         2.       Whether the declaratory action would serve a useful purpose in clarifying the
                  legal relations in issue;




the Lanham Act); Kanciper v. Suffolk Cty. Soc. for the Prevention of Cruelty to Animals, Inc., 722 F.3d 88, 89 (2d
Cir. 2013) (Plaintiff sought damages under 42 U.S.C. § 1983 and a declaration that a New York law was
unconstitutional); Southwind Aviation, Inc. v. Bergen Aviation, Inc., 23 F.3d 948, 950 (5th Cir. 1994) (per curiam)
(Plaintiff sued to collect on a contract, to impose a temporary injunction, to seek a declaration of rights, and to
collect attorney’s fees); Sinclair Oil Corp. v. Amoco Prod. Co., 982 F.2d 437, 438–39 (10th Cir. 1992) (merely
noting the distinction between coercive and declaratory actions where Plaintiff filed a declaratory judgment action
based on a contract dispute); R.R. Street & Co. Inc. v. Transport Ins. Co., 656 F.3d 966 (9th Cir. 2011) (Plaintiff
filed an action for damages and defense costs, asserting claims for breach of contract, subrogation, equitable
contribution, and unjust enrichment—later, a separate declaratory action was filed); Principal Life, 2013 WL
1625132, at *2 (Plaintiff sought “rescission of the policy and/or a judicial declaration that the policy is void ab
initio”).

                                                        -4-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 5 of 14 PageID #: 286




       3.      Whether the declaratory remedy is being used merely for the purpose of
               procedural fencing or to provide an arena for a race for res judicata;

       4.      Whether the use of a declaratory action would increase friction between our
               federal and state courts and improperly encroach on state jurisdiction; and

       5.      Whether there is an alternative remedy which is better or more effective.

Grand Trunk W. R.R. Co. v. Consol. Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984). The Sixth

Circuit has noted that these factors are not given any particular weight and are meant to focus the

district court on three things: efficiency, fairness, and federalism. Western World Ins. Co. v.

Hoey, 773 F.3d 755, 759 (6th Cir. 2014) (internal citations omitted). Therefore, “the essential

question is always whether a district court has taken a good look at the issue and engaged in a

reasonable analysis of whether issuing a declaration would be useful and fair.” Id.

       A.      Factors One and Two: Will the Action Settle the Controversy and Clarify the
               Legal Relations?

       The first two factors are closely related and therefore often considered together.

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 557 (6th Cir. 2008). The Sixth Circuit has

developed split lines of precedent concerning these two factors, each discussed in turn below.

The Sixth Circuit explained that the incongruence between each line of cases results from the

“different factual scenarios” presented. Id. at 555.

       The first factor is whether the district court’s judgment would settle the controversy.

Grand Trunk, 746 F.2d at 326. One line of cases has held that this factor is met if the declaratory

action can settle the insurance coverage controversy presented, even though it will not resolve

the underlying state court action. Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448,

454 (6th Cir. 2003) (“[W]hile the declaratory judgment would not end the dispute . . . it would

settle the controversy regarding the scope of insurance coverage issued by Northland to Cailu,

and whether Northland had a duty to defend . . . .”). The reasoning is often that “a declaratory

                                                -5-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 6 of 14 PageID #: 287




judgment is proper if it will only have to decide purely legal questions or engage in fact-finding

that does not affect the parties in the underlying action.” United Specialty Ins. Co. v. Cole’s

Place, Inc., No. 3:17-CV-326-TBR, 2018 WL 1914731, at *4 (W.D. Ky. Apr. 23, 2018) (citation

omitted), aff’d 936 F.3d 386 (6th Cir. 2019).

        A second line of cases has held that although such declaratory actions might clarify the

legal relationship between the parties, they ultimately fail factor one analysis by failing to settle

the ultimate controversy between the parties which is ongoing in state court. Travelers Indem.

Co. v. Bowling Green Prof’l Assoc., PLC, 495 F.3d 266, 272 (6th Cir. 2007) (“Granting the

declaratory relief sought by Evanston and Travelers settles the scope of insurance coverage

under the respective policies and clarifies their obligation to defend Bowling Green in the state

court action, but it does nothing to . . . ‘clarify the legal relationship’ between the other parties.”);

see also State Farm Fire & Cas. Co. v. Odom, 799 F.2d 247, 251 (6th Cir. 1986) (Merritt, J.,

dissenting) (“[D]eclaratory judgment actions seeking an advance opinion on indemnity issues are

rarely helpful when there is an ongoing action in another court . . . Such actions seldom resolve

the entire dispute among the parties, and they create confusion among courts as to schedules,

orderly resolution of factual disputes, and res judicata.”). These cases often involve factual

disputes that are also at issue in the state court, or instances where the state court plaintiff has not

been joined. Cole’s Place, 2018 WL 1914731, at *4; Encompass Indem. Co. v. Gray, No.

3:17-CV-713-RGJ, 2020 WL 353236, at *4–*5 (W.D. Ky. Jan. 21, 2020).

        The Sixth Circuit has provided similarly conflicting guidance on factor two, “whether the

district court’s decision must only clarify the legal relations presented in the declaratory

judgment action or whether it must also clarify the legal relations in the underlying state action.”

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 557 (6th Cir. 2008) (internal citations omitted). In



                                                  -6-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 7 of 14 PageID #: 288




Flowers, the Sixth Circuit held that for a declaratory judgment to satisfy factor two, it must

simply provide a final resolution of the discrete dispute presented and need not settle all the

relations in state court. Id. On the other hand, the Travelers Court held that the second factor

was not met when the judgment would not clarify the legal relations between the other parties to

the state court action who may have been potentially affected by the judgment. Travelers, 495

F.3d at 272; Bituminous Cas. Corp. v. J & L Lumber Co., 373 F.3d 807, 814 (6th Cir. 2004)

(“[A]lthough a declaratory judgment would clarify the legal relationship between Bituminous

and J & L pursuant to the insurance contracts, the judgment would not clarify the legal

relationship between Shields and J & L in the underlying state action.”).

         In this case, overlapping factual and legal issues presented in this matter and the state

court litigation counsel against jurisdiction when analyzing the first two factors. The state court

litigation originally focused only on the alleged negligence of Masonic Homes in caring for Ms.

Deneen while she was a resident at Defendant’s facility. [R. 8-2 pp. 6–13] Until Masonic Homes

initiated its third-party complaint against TDC in state court, the insurance coverage dispute

between the parties was not at issue in the state court lawsuit. However, the successful filing of

Masonic Homes’ third-party complaint against TDC squarely introduced the coverage issue to

the state court litigation by alleging breach of contract and unfair claims settlement practices. 4

[R. 8-6 p. 5] To determine whether a breach of contract occurred, there must first be an

enforceable contract. See EQT Prod. Co. v. Big Sandy Co., L.P., 590 S.W.3d 275, 293 (Ky. Ct.

App. 2019) (citing Barnett v. Mercy Health Partners-Lourdes, Inc., 233 S.W.3d 723, 727 (Ky.




4
  In its Response, TDC wholly failed to address the impact of Masonic Homes’ third-party complaint on the Grand
Trunk analysis. “The Sixth Circuit has [] held that when a party fails to respond to a motion or argument therein, the
lack of response is grounds for the district court to assume opposition to the motion is waived, and grant the
motion.” Hill v. Jones, No. 5:18-CV-511-JMH, 2019 WL 4455982, at *3 (E.D. Ky. Sept. 17, 2019) (collecting
cases).

                                                        -7-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 8 of 14 PageID #: 289




Ct. App. 2007)) (noting that the elements for breach of contract are the existence of an

enforceable contract, a breach of that contract, and that the breach caused damages). If the

policy bars coverage under one of its exclusions, Masonic Homes cannot recover for any breach

of contract. Thus, the state court will have to consider the baseline question of coverage before it

can determine whether a breach of contract occurred. With the coverage issue now squarely

before both courts, any ruling by this Court would duplicate (and possibly contradict) the state

court. Compare Auto-Owners Ins. Co. v. Egnew, 152 F. Supp. 3d 868, 877 (E.D. Ky. 2016)

(noting that there was “little or no risk that a ruling on this precise issue would be duplicated or

contradicted by the state court”).

         Furthermore, a decision in this action would only clarify one legal relationship among the

parties—whether the TDC policy provides coverage to Masonic Homes for the underlying tort

action. 5 Declaratory relief would thus not resolve the ultimate controversy or all issues among

the parties, as they will still need to litigate the underlying factual issues implicated by Masonic

Homes’ state court claims at the risk of conflicting findings. While this Court might be able to

provide a resolution to the discrete issue of coverage, its efforts would be duplicative of the

contract issues now before the state court—and at a risk of conflicting outcomes. For these

reasons, the Court finds that the first and second factors weigh against exercising jurisdiction.

         B.       Factor Three: Is this a Race for Res Judicata?

         The third factor is whether the declaratory remedy is being used for the purposes of

“procedural fencing” or “to provide an arena for a race for res judicata.” Grand Trunk, 746 F.2d


5
  Masonic Homes points out that OneBeacon (a different insurer to which Masonic Homes has submitted a claim)
and the state court plaintiff (the Deneen Estate) have not been joined to this action. To the extent this is a separate
argument that those parties must be joined to this declaratory judgment action, it is without merit. The relief being
requested—a determination of coverage between Masonic Homes and TDC—can be decided without joining
Masonic Homes’ other insurer or the tort victim’s estate, neither of whom is a party to the disputed insurance
contract. See Daily Underwriters of Am., Inc. v. Caudill, No. 7:18-CV-034, 2018 WL 6594542, at *2 (E.D. Ky. Dec.
14, 2018); see also Fed. R. Civ. P. 19(a)(1).

                                                         -8-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 9 of 14 PageID #: 290




at 326 (internal citations omitted). “The question is . . . whether the declaratory plaintiff has

filed in an attempt to get [its] choice of forum by filing first.” AmSouth Bank v. Dale, 386 F.3d

763, 789 (6th Cir. 2004). The Sixth Circuit has advised that courts should be “reluctant to

impute an improper motive to a [declaratory judgment] plaintiff where there is no evidence of

such in the record;” however this factor can “preclude jurisdiction for declaratory plaintiffs who

file their suits mere days or weeks before the coercive suits filed by a ‘natural plaintiff’ and who

seem to have done so for the purpose of acquiring a favorable forum.” Flowers, 513 F.3d at 558

(internal citations and quotation marks omitted). Relatedly, the Sixth Circuit has given a

declaratory judgment plaintiff the benefit of the doubt that no improper motive fueled the filing

of its action where it was filed after the state court litigation has begun. Bituminous, 373 F.3d at

814.

       Here, the state court action was filed on November 7, 2017 [R. 1 p. 4] and the declaratory

judgment action was filed on August 29, 2019. [R. 1] Thus, the Court gives TDC the benefit of

the doubt that no improper motive fueled the filing of its action. Bituminous, 373 F.3d at 814.

Furthermore, there is no evidence in the record that the insurer had any improper motive or

engaged in any unfair tactics. See Flowers, 513 F.3d at 558. Accordingly, this factor is neutral.

       C.      Factor Four: Will this Action Increase Friction Between State and Federal
               Courts?

       The fourth factor assesses the degree to which the declaratory judgment would increase

friction between the federal and state courts. Grand Trunk, 746 F.2d at 326. The Supreme Court

has admonished that a “district court might be indulging in ‘[g]ratuitous interference’ if it

permit[s] the federal declaratory action to proceed” simultaneously with a state court action

involving the same parties and state law issues. Wilton v. Seven Falls Co., 515 U.S. 277, 283




                                                 -9-
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 10 of 14 PageID #: 291




(1995) (quoting Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495 (1942)). The Sixth Circuit

has identified three additional sub-factors to consider for factor four:

       1.      Whether the underlying factual issues are important to an informed resolution of
               the case;

       2.      Whether the state trial court is in a better position to evaluate those factual issues
               than is the federal court;

       3.      Whether there is a close nexus between the underlying factual and legal issues
               and state law and/or public policy, or whether federal common or statutory law
               dictates a resolution of the declaratory action.

Flowers, 513 F.3d at 560.

               1.      Sub-Factor One: Are the Underlying Factual Issues Important to an
                       Informed Resolution of the Case?

        Sub-factor one “focuses on whether the state court’s resolution of the factual issues in the

case is necessary for the district court’s resolution of the declaratory judgment action.” Flowers,

513 F.3d at 560. District courts have declined to exercise jurisdiction when the state and federal

cases involved the same factual issues. Encompass Indem. Co. v. Gray, No. 3:17-CV-713-RGJ,

2020 WL 353236, at *7 (W.D. Ky. Jan. 21, 2020); Am. Nat’l Prop. & Cas. Co. v. Wilson, No.

18-116-DLB-CJS, 2019 WL 1876797, at *7 (E.D. Ky. Apr. 26, 2019). As discussed above,

determination of the coverage issues in this case exposes the Court to a possibility of conflicting

factual and legal findings with the Kentucky trial court, and therefore weighs against exercising

jurisdiction. See Mass. Bay Ins. Co. v. Christian Funeral Dirs., Inc., 759 F. App’x 431, 440 (6th

Cir. 2018) (citation omitted) (“Thus, it appears that this case is dependent on factual findings by

the state court, which weighs against exercising jurisdiction.”). This subfactor counsels against

exercising jurisdiction. Id.




                                                - 10 -
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 11 of 14 PageID #: 292




               2.      Sub-Factor Two: Is the State Court in a Better Position to Evaluate
                       Those Factual Issues?

       The second sub-factor examines “which court, federal or state, is in a better position to

resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560. Generally, “Kentucky

courts are in the better position to apply and interpret its law on these issues.” Travelers Indem.

Co. v. Bowling Green Prof’l Assocs., PLC, 495 F.3d 266, 272 (6th Cir. 2007). Courts may also

consider whether state court decisions have addressed the issue in question. Scottsdale Ins. Co. v.

Roumph, 211 F.3d 964, 968–69 (6th Cir. 2000). Such an inquiry is appropriate because ruling on

an unresolved question of state law may “increase the friction between our federal and state

courts.” Id. at 968. That said, “when an insurance company is not a party to the state action, and

neither the scope of insurance coverage nor the obligation to defend is before the state court, a

decision by the district court on these issues would not offend principles of comity.” Flowers,

513 F.3d at 560 (quoting Northland Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th

Cir. 2003)) (internal quotations and alterations omitted). Furthermore, this sub-factor can be

satisfied if the court is presented with a pure question of law that does not require any factual

determinations. United Specialty Ins. Co. v. Cole’s Place, Inc., No. 3:17-CV-326-TBR, 2018 WL

1914731, at *4 (W.D. Ky. Apr. 23, 2018) (citation omitted).

       As a general matter, Sixth Circuit precedent is clear that Kentucky courts are better

situated than this Court to adjudicate matters that revolve around state regulated insurance

contracts. See Travelers, 495 F.3d at 272; Bituminous, 373 F.3d at 815–16. This action involves

an interpretation of a Kentucky insurance contract, an area of law largely reserved to state courts

for resolution and one which implicates important state policies. Cole’s Place, 2018 WL

1914731, at *8; Gray, 2020 WL 353236, at *8. Although the mere existence of a state court

proceeding is not determinative, it heavily influences the analysis. Wilson, 2019 WL 1876797, at

                                               - 11 -
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 12 of 14 PageID #: 293




*6. But more specifically here, although the issues presented are not novel, TDC is now a party

to the state court action and the coverage issue here is already being considered by the state

court. This Court finds that the state court would be in a better position to answer the question of

coverage. United Specialty Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 401 (6th Cir. 2019)

(noting that, unlike this case, “no unresolved factual issues relevant to the coverage question

[were] pending in the state-court action”). Given the questions of state law presented, and since

TDC is now a party to the state action, the Court believes that a Kentucky state court is better

situated to resolve those issues. This sub-factor thus counsels against exercising jurisdiction.

               3.      Sub-Factor Three: Is There a Close Nexus Between the Underlying
                       Factual and Legal Issues and State Law/Policies?

       The third sub-factor focuses on whether the factual and legal issues implicate important

state policies. Flowers, 513 F.3d at 560. The Sixth Circuit has recognized in several cases that

states are in a better position to resolve insurance disputes because they are more familiar with

state law, they regulate insurance companies for the benefit of their citizens, and they are best

situated to identify and enforce the policies underlying those regulations. Id. at 561 (citing

Bituminous, 373 F.3d at 815); see also Travelers, 495 F.3d at 273. The Court agrees that the

development of case law concerning insurance disputes in Kentucky is better left to its state

courts. The claim presented here is entirely one of state law. Accordingly, this sub-factor

counsels against exercising jurisdiction.

       The Court finds that the fourth factor, after considering each of the sub-factors, weighs

against the exercise of jurisdiction.




                                               - 12 -
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 13 of 14 PageID #: 294




        D.      Factor Five: Is There an Available Alternative Remedy?

        The final factor is whether a better or more effective remedy is available to the

declaratory action plaintiff. Grand Trunk, 746 F.2d at 326. “[I]f an alternative remedy is better

or more effective,” this Court should decline to exercise jurisdiction. Id.

        Courts often analyze the alternative remedies of filing a declaratory action pursuant to

Ky. Rev. Stat. § 418.040 or an indemnity action in the Kentucky state court. Although these

alternative remedies exist, “it is not clear whether such alternative remedies are better or more

effective than a federal declaratory action.” Flowers, 513 F.3d at 562. The Sixth Circuit has held

that “our inquiry on this factor must be fact specific, involving consideration of the whole

package of options available to the federal declaratory plaintiff.” Id. See generally Flowers, 513

F.3d at 562 (noting that, “in many ways,” the alternative of filing a declaratory judgment action

in Kentucky courts “would have been better,” but that the option of filing an indemnity action

“would not have been a superior alternative”).

        Regardless, in this case, Masonic Homes filed a third-party complaint against TDC in the

state court action, which places the coverage issue before the state court. TDC now has the

alternative (and superior) remedy of making its arguments against coverage in the state court

action—much like it would do had it filed a declaratory judgment action in state court, rather

than this court. Flowers, 513 F.3d at 562 (noting favorably where “Kentucky courts [are] able to

combine the two actions so that all issues could be resolved by the same judge”). For these

reasons, this Court finds that the fifth Grand Trunk factor, on balance, weighs against exercising

jurisdiction.




                                               - 13 -
Case 3:19-cv-00619-CHB Document 12 Filed 08/03/20 Page 14 of 14 PageID #: 295




          E.     Balancing the Grand Trunk Factors

          Although the Sixth Circuit has not yet indicated the particular manner in which district

courts should evaluate the Grand Trunk factors, Flowers, 513 F.3d at 563, the Court is satisfied

that, on balance, it is proper for the Court to decline its jurisdiction over TDC’s declaratory

judgment action. All but the third Grand Trunk factor counsel against exercising jurisdiction,

and the third factor is merely neutral. Keeping jurisdiction in this case would do nothing more

than cause the parties to engage in litigation on two fronts, which would “neither further[] the

interests of justice nor preserv[e] [the] parties’ resources.” Grange Mut. Cas. Co. v. Safeco Ins.

Co. of Am., 565 F. Supp. 2d 779, 785 (E.D. Ky. 2008). Therefore, keeping in mind the

“underlying considerations of efficiency, fairness, and federalism,” Western World Ins. Co. v.

Hoey, 773 F.3d 755, 759 (6th Cir. 2014), the Court declines to exercise jurisdiction in this

matter.

III.      Conclusion

          Accordingly, and the Court being otherwise sufficiently advised,

          IT IS HEREBY ORDERED as follows:

          1. Defendant Masonic Homes’ Motion to Dismiss [R. 8] is GRANTED.

          This the 3rd day of August, 2020.




                                                 - 14 -
